                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

SAMANTHA J. JACKSON                                 CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                              MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                            BY CONSENT OF THE PARTIES
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, FEDERAL HOME
MORTGAGE CORP.

                              MEMORANDUM RULING

         Currently pending is the plaintiff’s motion to strike (Rec. Doc. 107) Standard

Mortgage Corporation’s motion to dismiss (Rec. Doc. 92). For the reasons set forth

below, the motion to strike is denied.

         Motions to strike are governed by Rule 12(f) of the Federal Rules of Civil

Procedure, which states that “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” A motion

to strike under Rule 12(f) “is a drastic remedy to be resorted to only when required

for the purposes of justice.”1 Accordingly, Rule 12(f) motions to strike are viewed

with disfavor, and are infrequently granted.2 Furthermore, such motions generally


1
        Augustus v. Bd. of Pub. Instruction of Escambia County, Fla., 306 F.2d 862, 868 (5th Cir.
1962) (quoting Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir.
1953)).
2
      Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057
    th
(5 Cir. 1982); C. Wright & A. Miller, 5C Fed. Prac. & Proc. 3d § 1380.
are not granted unless the movant shows it has been prejudiced.3 Disputed factual

issues should not be resolved on a motion to strike,4 and “even when technically

appropriate and well-founded,” motions to strike are not to be granted “in the

absence of a showing of prejudice to the moving party.”5 Deciding whether to strike

all or a portion of a pleading lies within the court's discretion.6

       The plaintiff did not argue that Standard Mortgage’s motion or supporting

memorandum constituted an insufficient defense or that they contained material that

was redundant, impertinent, immaterial, or scandalous. Therefore, she presented no

valid support for her motion to strike.

       Instead, the plaintiff argued that the memorandum was not timely filed.

However, it was filed within the deadline established in the deficiency notice sent to

the defendants when the motion to dismiss was filed without a supporting

memorandum. Perhaps most important, the plaintiff did not demonstrate any way



3
        See, e.g., Coco v. United States, 569 F.2d 367, 372 (5th Cir. 1978) (“While we do not
condone the government's tardiness in responding to the court's order to show cause, we believe
the district court acted within its discretion in denying the motion to strike. Coco has not shown
the slightest prejudice resulting from the short delay.”).
4
       Augustus v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306 F.2d at 868.
5
       Abene v. Jaybar, LLC, 802 F. Supp. 716, 723 (E.D. La. 2011) (quoting 5C Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 1381 (3d ed. 2004)).
6
        In re Beef Industry Antitrust Litigation, MDL Docket No. 248, 600 F.2d 1148, 1168–69 (5th
Cir. 1979) (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1382 at 807 (1969)).
See, also, Cambridge Toxicology Group, Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007).

                                                2
in which she was prejudiced by the defendant’s late filing. Accordingly, there is no

basis on which the plaintiff can argue that the defendant’s delay in filing the motion

or supporting memorandum was unfair to her.

      For these reasons,

      IT IS ORDERED that the plaintiff’s motion to strike (Rec. Docs. 107) is

DENIED.

      IT IS FURTHER ORDERED that the oral argument on this motion, which

was previously scheduled for May 14, 2020 is CANCELLED.

      Signed at Lafayette, Louisiana, this 6th day of March 2020.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
